DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statements filed on January 2, 2020, October 20, 2020, November 25, 2020, December 8, 2020, and December 28, 2020 have been considered by the examiner.  All references have been considered except where lined through. “Office Action dated November 13, 2020 for US Application No. 16/599,870” has not been considered because a copy does not appear to have been provided.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Jeong et al. (“Improving Flash Storage Performance by Caching Address Mapping Table in Host Memory”) is the closest prior art and discloses transmitting L2P information from a host to a device with a read command.  Jeong et al., however, do not specifically disclose transmitting a read count.  Read counts are generally known, however, the prior art does not adequately disclose transmitting a read count and L2P information with a read request and returning an updated read count in response to the read command.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LARRY T MACKALL whose telephone number is (571)270-1172.  The examiner can normally be reached on Monday - Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald G Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


LARRY T. MACKALL
Primary Examiner
Art Unit 2131



27 February 2021
/LARRY T MACKALL/Primary Examiner, Art Unit 2139